DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the Application
Claims 1-20 are pending, of which claims 12, 14, 17 and 19 are withdrawn based on election of the species:

    PNG
    media_image1.png
    120
    385
    media_image1.png
    Greyscale
  
Claims 1-11, 13, 15-16, 18 and 20 are under current examination.
The amendment necessitated new claim rejection as set forth below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):

IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11, 13, 15-16, 18 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  The subject matter of instant claim 1, filed on 07/13/2012 is not properly described in the application as filed. In particular, there was no indication in original specification as filed:

    PNG
    media_image2.png
    159
    647
    media_image2.png
    Greyscale
  (where the applicant directed support) that “wherein a modifying step removes a chiral auxillary group” and is also elaborated in applicant’s remarks to non-final office action comparing with the prior art, where the chiral auxillary agent is retained during each oligonucleotide cycle until after the exit from the cycle. However, none of the paragraphs 00530, 00535, 00536 and 00559 provides any such limitation and therefore raise doubt as to possession of the claimed invention at the time of filing, Please see paragraphs 00530, 00535, 00536 and 00559 as reproduced below:

    PNG
    media_image3.png
    356
    834
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    784
    735
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    428
    739
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    281
    770
    media_image6.png
    Greyscale

In fact, Schemes in the application retains the chiral auxillary agent to the end. Applicant is required to cancel the new matter in the reply to this Office Action.
Therefore, this limitation is not considered for this rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-11, 13, 15-16, 18 and 20 and elected species are rejected under the pre-AIA  35 U.S.C. 102(b) as being anticipated by Wada (WO2010/064146 A2; published on 06/10/2010). 
Wada discloses process of making chirally controlled oligonucleotide as well as nucleic acids (greater than 15 nucleotide) in 5’-3’ or 3’-5’ direction with examples comprising steps of coupling using N-cyanomethylpyrrolidinium triflate and compound of the instant claim 5, capping (amino of auxillary chiral moiety and 5’OH by blocking), modifying, deblocking and repeating steps until a desired length is achieved using in at least one step a coupling partner phosphoramidite, (same as in the instant claim 2), comprising a chiral auxillary from a chiral agent, (same as elected species of formula 3A-B), wherein at least one cycle of the steps forms a phosphorothioate diester linkage (same as in the instant claim 3), and a internucleotidic linkage, with L as bond and R1 as alkyl (same as formula I-c of the instant claims) with examples ( abstract, claims, 0020, 0057, 00130, 0179-0184, 0187-0190, 0199, 0205, 00213, 0263, 00264, 00267,00299-00301, 00319, 358, 376, 377, 464, 465, 561, 628. 
    PNG
    media_image7.png
    367
    813
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    522
    810
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    525
    762
    media_image9.png
    Greyscale

    PNG
    media_image10.png
    508
    785
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    169
    682
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    348
    891
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    289
    884
    media_image13.png
    Greyscale
 Paragraphs 0299-301 discloses that reaction comprises the step of reacting with an electrophile (oxidation step) in modification step, such as alkyl thiol.  
Since the cited prior art reads on all the limitations of the instant claims 1-11, 13, 15-16, 18 and 20, these claims are anticipated. 

Claims 1-11, 13, 15-16, 18 and 20 and elected species are rejected under the pre-AIA  35 U.S.C. 102(a) as being anticipated by Wada (US 2011/0294124 A1; published on 12/01/2011).
Wada discloses process of making chirally controlled oligonucleotide as well as nucleic acids (greater than 15 nucleotide) in 5’-3’ or 3’-5’ direction with examples comprising steps of coupling using N-cyanomethylpyrrolidinium triflate and compound of the instant claim 5, capping (amino of auxillary chiral moiety and 5’OH by blocking), modifying, deblocking and repeating steps until a desired length is achieved using in at least one step a coupling partner phosphoramidite, (same as in the instant claim 2), comprising a chiral auxillary from a chiral agent, (same as elected species of formula 3A-B), wherein at least one cycle of the steps forms a phosphorothioate diester linkage (same as in the instant claim 3), and a internucleotidic linkage, with L as bond and R1 as alkyl (same as formula I-c of the instant claims) with examples  and including an oxidation step with an electrophile (paragraphs 0004-0015, 0056, 0177-0182, 0203, 0204, 0212, 0262-0270, 0299-0302, 0358, 0376-0377, 0465, 0527, 0528, 0625 and claims) :

    PNG
    media_image14.png
    242
    411
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    587
    819
    media_image15.png
    Greyscale



    PNG
    media_image16.png
    725
    615
    media_image16.png
    Greyscale


    PNG
    media_image17.png
    642
    641
    media_image17.png
    Greyscale


    PNG
    media_image18.png
    705
    423
    media_image18.png
    Greyscale


    PNG
    media_image19.png
    590
    635
    media_image19.png
    Greyscale
 Since the cited prior art reads on all the limitations of the instant claims 1-11, 13, 15-16, 18 and 20, these claims are anticipated. 
Response to Arguments
Applicant’s remarks and amendment, filed on 08/09/2021, have been fully considered but not found persuasive.
Applicant argues that the cited prior art retains the chiral agent until the exit from the synthesis cycle whereas the instant claims require cleaving the chiral agent in a modifying step.
This is not found persuasive amendment wherein the instant claims require cleaving the chiral agent in a modifying step is not supported by the instant specification as explained above. Please see the rejection as set forth above. Further, the instant specification also describes retaining retains the chiral agent until the exit from the synthesis cycle:

    PNG
    media_image20.png
    458
    682
    media_image20.png
    Greyscale

Applicant argues that the instant claims allows a combination of capping stereoselective installation of an internucleotide linkage within a single cycle.
This is again not found persuasive because the cited prior also teaches the same and using same chiral agent as in the instant claims:

    PNG
    media_image21.png
    467
    825
    media_image21.png
    Greyscale

Thus the cited prior art reads on all limitations of the instant claims.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Conclusion
No Claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PANCHAM BAKSHI whose telephone number is (571)270-3463.  The examiner can normally be reached on M-Thu 7-4.30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-2720627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PANCHAM BAKSHI/Primary Examiner, Art Unit 1623